Case 2:20-cv-10560-ODW-MAA Document 18 Filed 01/13/21 Page 1 of 1 Page ID #:44




   1                             UNITED STATES DISTRICT COURT
   2                              CENTRAL DISTRICT OF CALIFORNIA
   3
   4 VICTORIA INOYO,
   5                      Plaintiff,                      CASE NO. 2:20-cv-10560-ODW
                                                          (MAAx)
   6               v.
   7 VICTOR VICTOR WORLDWIDE,                             PLAINTIFF VICTORIA INOYO’S
     INC., a New York Corporation;                        NOTICE OF VOLUNTARY
   8 UNIVERSAL MUSIC GROUP, INC., a                       DISMISSAL WITH PREJUDICE
     Delaware Corporation; REPUBLIC                       PURSUANT TO FED. R. CIV. P.
   9 RECORDS, INC., a New York                            41(a)(1)(A)(ii)
     Corporation; WARNER CHAPPELL
  10
     MUSIC, INC., and DOES 1 through
  11 100,
  12                      Defendants.
  13 TO THE HONORABLE COURT AND TO ALL PARTIES AND COUNSEL OF RECORD:
  14 PLEASE TAKE NOTICE THAT:
  15
  16       1. Plaintiff VICTORIA INOYO (“Plaintiff”), hereby voluntarily dismisses this action and her

  17               claims with prejudice.

  18       2. Plaintiff and the Defendants shall each bear their own costs and attorneys’ fees.
  19 Dated this ____
                 13 day of January 2021.
  20
  21 Respectfully submitted, THE WILLIAMS LAW GROUP
  22
                                                     BY: _/s/Andrew Williams___________
  23
                                                             Andrew Williams, Esq.
  24
  25
  26
  27
  28
       3629713.1
                                        VOLUNTARY DISMISSAL WITH PREJUDICE
